Mr. Justice Waterman delivered the opinion of the Court. This .is an appeal from a final order of the County Court dismissing the petition of the Miller Crate Company. The record in this case discloses that on August 1, 1893, John W. Ayers made a deed of voluntary assignment for the benefit of his creditors to William Sherman Hay, and that on September 7th the Miller Grate Co., appellant, filed an intervening petition in the matter of the insolvent estate, claiming certain goods, and asking an order on the assignee to deliver them to appellant; to this petition the assignee filed an answer denying the right of petitioner to said goods; the Chicago Trust & Savings Bank also filed an answer claiming a title to the goods by reason of an execution and levy prior to the time of the assignment. Issue being joined the matter was tried before Judge Frank Scales without a jury. Testimony was heard on behalf of the appellant only, and, upon motion of the assignee, the petition was dismissed, to which exception was taken and an appeal allowed. Appellant claimed to have purchased of, and had set apart certain goods by the insolvent. It must be presumed, the general finding being for the assignee, that the County Court found that there was no such segregation of the goods bargained for, as passed the title thereto. We have examined the testimony as to this matter, and we do not find evidence of any such setting apart of these goods, placing them so that it could be clearly seen that they were by themselves, not a part of a mass, as would justify a reversal of the order made in this case. Looking at the goods, making a memorandum of them," giving a description of what would be taken, xvould not be sufficient. Benjamin on Sales, Sec. 346. The order of the County Court is affirmed.